NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                      File Name: 07a0326n.06
                         Filed: May 9, 2007

                                        No. 05-4529

                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT


UNITED STATES,                 )
                               )                ON APPEAL FROM THE UNITED
     Plaintiff-Appellee,       )                STATES DISTRICT COURT FOR
                               )                THE NORTHERN DISTRICT OF
v.                             )                OHIO
                               )
TURHAN MITCHELL,               )
                               )                OPINION
     Defendant-Appellant.      )
                               )
_______________________________)

       Before: GILMAN, SUTTON, Circuit Judges; and TARNOW, District Judge*

       PER CURIAM. Defendant-Appellant Turhan Mitchell was convicted after

pleading guilty to possession of a firearm and ammunition in violation of 18 U.S.C.

§ 922(g)(1). He was sentenced to 90 months (7 years, 6 months) incarceration.

Mitchell appeals his sentence as unreasonable, because the district court imposed a

sentence near the high end of the Sentencing Guidelines, and failed to address a

defense request for a low-end Guidelines sentence.


       *
       The Honorable Arthur J. Tarnow, United States District Judge for the Eastern District of
Michigan, sitting by designation.
      Because the district court sentencing record was adequate, and because the

court was not obligated to explain its refusal to impose an alternative, requested

sentence, we AFFIRM the district court’s sentencing decision.

                                         I.

      When Cleveland police officers executed an arrest warrant for Mitchell, on

January 12, 2005, he was found in possession of a loaded .380 caliber semi-automatic

pistol. Because of a number of prior felony convictions, Mitchell was charged with

one count of violating 18 U.S.C. § 922(g)(1).

      Represented by counsel, Mitchell pleaded guilty. His plea was approved by the

district court. A sentencing hearing, at which defense counsel was also present, was

held on March 27, 2005.

      The sentencing hearing lasted 45 minutes. The district court made a point of

reviewing the pre-sentence report in detail to permit the defendant to bring to the

court's attention anything he considered important. The court confirmed defendant’s

age (22 at the time of sentencing), his 9th-grade education, and that he was a father

of one, with another child on the way. The court also reviewed the defendant’s

family history.   Defendant was raised by his grandmothers.         His father was

incarcerated most of defendant’s life, and died in prison, and his mother was a drug


                                        -2-
abuser who had only a limited role in his life.

         The court discussed Mitchell’s own substance abuse, his minimal employment

history, and a diagnosis of depression. It agreed with defense counsel that Mitchell’s

ability to read and write Arabic was noteworthy, and indicated potential employment

opportunities.

         Defendant’s criminal history was calculated to be a Category VI, and the

offense level points, 21. As a result, the guideline range was calculated to be 77 to

96 months (6 years, 5 months to 8 years). There were no objections to that calculated

range.

         The district court sentenced Mitchell to 90 months (7 years, 6 months), near the

high end of the range, despite his request for a low end sentence.                While

acknowledging the factors defendant argued supported a lesser sentence, the court

found his record to date “appalling,” a “serious violent criminal history” developed

by the age of 22. Reviewing that record, the court observed that it “look[ed] at how

many times you were in front of a court and people just sort of gave you a sentence

and then let you go, and you went right back to doing what you were doing.”

         The court went on to review the sentencing factors, including the nature of the

offense, the defendant’s characteristics, his threat to the community, and the need for


                                           -3-
deterrence. In addition to the 90-month sentence, the court ordered a mental health

evaluation in prison, and a substance abuse outpatient program during supervised

release.

                                           II.

      Mitchell challenges the sentence imposed by the district court on the grounds

that it is unreasonable. He argues that the district court erred by not expressly

addressing why it rejected his request for a low end sentence.

      Sentences are reviewed on appeal for “reasonableness.” United States v.

Johnson, 467 F.3d 559, 563 (6th Cir. 2006). When a sentence is reviewed for

reasonableness, the court looks at both substantive and procedural reasonableness.

United States v. Dexta, 470 F.3d 612, 614 (6th Cir. 2006). That inquiry “requir[es]

review of both the procedures used and factors considered in determining the

sentence and the punishment itself.” Id.

      A sentencing court must document its reasoning on the record, to permit

reasonable appellate review. Id. A sentence will be found procedurally reasonable

if the record indicates that the court considered the relevant factors. Id. at 614-15

(internal citations omitted). The factors generally considered in a reasonableness

review include, inter alia, the nature and circumstances of the offense; the


                                        -4-
defendant’s history and characteristics; appropriate considerations of the sentence

itself, such as deterrence and protecting the public; and vocational and educational

support for the defendant, as well as medical or other treatment. United States v.

Richardson, 437 F.3d 550, 554 n.1 (6th Cir. 2006) (quoting 18 U.S.C. §

3553(a)(1)-(2)). The court need not explicitly address each factor, nor is a “rote

listing” or “ritualistic incantation” required. Dexta, 470 F.3d at 615.

      In addition, if a sentencing court provides an adequate record that explains why

a particular sentence was imposed, it need not “exhaustively explain” why an

alternative sentence was not chosen. United States v. Gale, 468 F.3d 929, 940 (6th

Cir. 2006). Gale acknowledged that remand may be appropriate if the district court

record suggests that a meritorious argument for a lesser sentence was not considered.

Id. However, district courts are not obligated to address expressly every argument

raised by the defendant. “A sentencing judge has no more duty than we appellate

judges do to discuss every argument made by a litigant.” Id. (quoting United States

v. Cunningham, 429 F.3d 673, 678 (7th Cir. 2005)).

      Contrary to Mitchell’s claim that the court disregarded his arguments, the

record indicates that it did address them. On the issue of his family responsibilities,

the court encouraged him to get his GED while in prison, and continue to develop his


                                         -5-
language skills, to be able to support his children. It ordered a mental health

evaluation, in response to defendant’s diagnosis of depression. And it expressly

confirmed with the defendant the information relating to his childhood and

upbringing.

      The district court reviewed the relevant factors before sentencing. It provided

its reasoning for the sentence chosen, especially the defendant’s serious record, the

potential for rehabilitation in prison, and the need for deterrence. Following Gale,

because the record supporting the sentence is adequate, the court did not need to

“exhaustively explain” why another sentence was not selected.

                                        III.

      We AFFIRM the district court.




                                        -6-